Exhibit 10.1

 
 
 
FIRST AMENDMENT TO
AMENDED AND RESTATED RIGHTS AGREEMENT
 
THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED RIGHTS AGREEMENT (this
“Amendment”), is entered into as of May 26, 2010, between Autobytel Inc., a
Delaware corporation (the “Company”), and Computershare Trust Company, N.A.,
successor-in-interest to U.S. Stock Transfer Corporation, as Rights Agent (the
“Rights Agent”).


WHEREAS, the Company and the Rights Agent entered into that certain Rights
Agreement, dated as of July 30, 2004, as amended and restated on April 24, 2009
(the “Rights Agreement”);


WHEREAS, on May 26, 2010, the Board of Directors of the Company (the “Board”)
approved and adopted a Tax Benefit Preservation Plan to be entered into between
the Company and Computershare Trust Company, N.A. (the “Tax Benefit Rights
Agent”) as of May 26, 2010 (the “Tax Benefit Plan”);


WHEREAS, pursuant to Section 27 of the Rights Agreement the Board of Directors
of the Company (the “Board”) has the exclusive power and authority to administer
the Rights Agreement and to exercise all rights and powers specifically granted
to the Board or to the Company, or as may be necessary or advisable in the
administration of the Rights Agreement, including, without limitation, the right
and power to make all determinations deemed necessary or advisable for the
administration of the Rights Agreement (including a determination to amend the
Rights Agreement); and


WHEREAS, the Board has authorized the amendment of the Rights Agreement as set
forth herein.


NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:


1.           Amendment of the Rights Agreement.  Clause (i) of Section 7(a) of
the Rights Agreement is hereby amended and restated in its entirety as follows:


“(i) the effectiveness of the Tax Benefit Preservation Plan by and between the
Company and Computershare Trust Company, N.A., as rights agent (the “Final
Expiration Date”).”


2.           Effectiveness of the Amendment.  This Amendment shall be deemed
effective immediately upon its execution and delivery by the Company and the
Rights Agent.


3.           Amendment Controls.  If this Amendment conflicts with or is
inconsistent with any provision contained in the Rights Agreement, this
Amendment shall control.  This Amendment shall be considered a part of the
Rights Agreement.  Except as expressly modified hereby, the Rights Agreement
shall continue in full force and effect.


4.           Governing Law.  This Amendment shall be deemed to be a contract
made under the laws of the State of Delaware and for all purposes shall be
governed by and construed in accordance with the laws of such State applicable
to contracts made and to be performed entirely within such State.


5.           Counterparts; Facsimile and PDFs.  This Amendment may be executed
in any number of counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.  A facsimile or .pdf signature
delivered electronically shall constitute an original signature for all
purposes.


[SIGNATURE PAGE FOLLOWS]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Amended and Restated Rights Agreement to be duly executed as of the date first
written above.
 
 

 
AUTOBYTEL INC.
         
By:
  /s/ Glenn E. Fuller                 
Name: Glenn E. Fuller
 
Title:   Executive Vice President, Chief Legal and
               Administrative Officer and Secretary      
COMPUTERSHARE TRUST COMPANY, N.A.
         
By:
 /s/ Dennis V. Moccia                 
Name:  Dennis V. Moccia
 
Title:    Manager, Contract Administration

 





 
 
 

--------------------------------------------------------------------------------

 
